Citation Nr: 1602075	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected headaches due to traumatic brain injury (TBI).

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of TBI.

4.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled America Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to March 2008.  He is the recipient of the Army Commendation Medal with "V" Device, Combat Action Badge, Purple Heart, and Global War on Terrorism Medal. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay; however, there has not been substantial compliance with the prior remand directives.  In this regard, the December 2011 Board remand directed the RO to obtain VA examinations of the Veteran's headaches (to include any other residuals of traumatic brain injury (TBI)) and PTSD for the purpose of evaluating the current severity of these disabilities and to obtain a medical opinion on whether the disabilities result in the Veteran being unable to obtain or maintain substantially gainful employment.  The Veteran was provided with a VA examination in August 2013 for his PTSD and in September 2014 for his headaches and TBI residuals.  The August 2013 VA examiner provided an opinion on only whether the Veteran would be able to hold or maintain employment and did not specifically address whether the Veteran would be able to obtain substantially gainful employment.  The September 2014 VA examiner provided the opinion that the Veteran's headaches do not preclude him from obtaining gainful employment, but she did not provide any opinion on whether the Veteran would be able to maintain employment.  In addition, the examiners did not provide any explanation in support of their opinions.  An adequate examination and medical opinion must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Lastly, neither opinion considered whether the Veteran's separate residuals of TBI resulted in the Veteran being unable to obtain or maintain substantially gainful employment.  Accordingly, the Veteran should be provided with another VA examination or examinations and opinion to fully assess the Veteran's ability to function in most employment settings due to his service-connected disabilities and that include an explanation in support of any medical opinions.  

With respect to the Veteran's increased rating claims for PTSD, residuals of TBI, and headaches, the Board finds that such claims are inextricably intertwined with the TDIU claim.  Specifically, new information obtained after a VA examination or examinations and opinion to determine whether his service-connected disabilities render him unemployable could produce further evidence regarding the severity of the Veteran's service-connected PTSD, residuals of TBI, and headaches, thereby affecting the adjudication of his increased rating claims.  Based on the foregoing, adjudication of the PTSD, residuals of TBI, and headache claims must be deferred as the Board is remanding the TDIU claim for further development. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

2. After completing the above, schedule the Veteran for a VA examination or examinations by the appropriate specialist or specialists to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities (physical and mental disorders), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

